Citation Nr: 1230837	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-34 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss, to include whether the claim may be granted.  

2.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent.  

3.  Entitlement to a disability rating in excess of 10 percent for service-connected tinea versicolor with acne.  

4.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella of the right knee.  

5.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella of the left knee.  

6.  Entitlement to an effective date prior to June 14, 2010, for a grant of service connection for tinnitus.  
REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968, and from June 1973 to June 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of September 2006 and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The December 2010 rating decision reopened a claim for service connection for hearing loss, which was first denied in November 1977.  Notwithstanding the RO's action, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in February 2012.  A transcript of that hearing is associated with the claims folder.  At that time, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2011).
During the Board hearing, the Veteran raised the issue of clear and unmistakable error (CUE) in the rating decision of November 1977, which he more specifically claims to have failed to adjudicate a claim for service connection for tinnitus.  This issue of CUE in the November 1977 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the claim is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to increased ratings for tinea versicolor with acne and chondromalacia of the right and left patella, and entitlement to an earlier effective date for service connection for service-connected tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss was denied by rating decision in November 1977, and the Veteran did not perfect an appeal.  

2.  Evidence received since November 1977 is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Throughout the rating period on appeal, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  The November 1977 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence added to the record since November 1977 is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a disability rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for bilateral hearing loss was denied by a rating decision in November 1977.  He did not perfect an appeal, and the decision became final at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, the claim can only be reopened if new and material evidence has been submitted since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1977 rating decision consisted of the Veteran's service treatment records and the report of a VA audiological evaluation conducted in September 1977.  

Relevant evidence that has been associated with the claims folder since the November 1977 rating decision includes VA outpatient treatment records, the report of a VA audiological evaluation conducted in July 2010, and the Veteran's personal testimony.    

The Veteran's claim was previously denied because the Veteran had speech reception thresholds of 20 decibels in each ear and 100 percent speech discrimination.  The newly received evidence indicates that mild hearing loss has been diagnosed, and the Veteran is now service-connected for tinnitus.  Therefore, this evidence relates to an unestablished fact necessary to substantiate the claim, constitutes new evidence that is material to the Veteran's claim, and raises a reasonable possibility of substantiating his claim.  As evidence that is both new and material has been received, the claim for service connection for hearing loss is reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Increased Rating for PTSD

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period o appeal, assignment of staged ratings would be permissible.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran is seeking an initial disability rating in excess of 30 percent for service-connected PTSD.  Service connection was granted effective December 2005, and an initial 10 percent rating was assigned.  In an August 2007 decision, the rating was increased to 30 percent effective from December 2005.  

PTSD is rated under the provisions of 38 C.F.R. § 4.130, which incorporates the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under the provisions of Diagnostic Code (DC) 9411, a rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411. 

A rating of 30 percent is warranted if the Veteran demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF scale score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

The Veteran contends that his symptoms warrant a higher rating.  Specifically, he reports that he experiences chronic sleep impairment, illogical speech, depression, anxiety, and poor concentration.  He asserts that his GAF scores are indicative of a more severe level of impairment than that contemplated in a 30 percent rating.  

After a review of all the lay and medical evidence in this case, the Board finds that the weight of the evidence supports a disability rating of 50 percent, but no higher, throughout the rating period on appeal.  More specifically, the record reflects that the Veteran experiences occupational and social impairment with reduced reliability and productivity due to symptoms which include circumstantial, circumlocutory speech, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.

The evidence includes a Vet Center examination report which indicates that PTSD was diagnosed in January 2006.  During a VA examination in September 2006, the Veteran reported frequent nightmares which woke him from sleep and intrusive thoughts of stressful events in service.  He reported that he was twice divorced and had few close friends.  The Veteran was appropriately groomed, and he had no delusions, hallucinations, or suicidal or homicidal ideations.  His GAF was assessed as 50.  

VA outpatient treatment records dated between October 2006 and November 2011 reflect that the Veteran received regular periodic individual and group therapy for PTSD.  He consistently reported chronic sleep problems and also complained of fatigue, anxiety, depression, and memory loss.  He struggled with feelings of anger and irritability and stated that he had been fired several times because of conflicts with his supervisors, although he ultimately managed to remain employed until he was able to retire.  He used antidepressant medication to control his symptoms with only slight success.  Throughout this time, the Veteran denied suicidal or homicidal ideation.  The examiners assessed his thought process as logical and coherent and his insight as fair, and noted that he had no hallucinations or delusions.  The Board finds that this level of symptomatology is consistent with a rating of 50 percent.  Id.

The Veteran has not exhibited symptoms warranting a disability rating greater than 50 percent at any time during the rating period.  In this regard, the Board notes that he has not demonstrated deficiencies in areas such as judgment or thinking, nor has he experienced such serious symptoms as suicidal ideation, obsessional rituals, illogical speech, or near-continuous panic.  While the Veteran has described depressed mood, nothing in the record indicates that he has any difficulty functioning independently, appropriately and effectively because of it.  Although he struggles with anger and irritability, the Veteran has not had any periods of violence.  The record reflects that he has maintained emotional control despite experiencing irritability in the group therapy setting.  Moreover, the Veteran appears able to establish and maintain effective relationships, as he reports participating in volunteer activities and attending church.  Id.  Thus, the disability picture presented does not more nearly approximate the criteria for a rating in excess of 50 percent.  38 C.F.R. § 4.7.

In a June 2010 written statement, the Veteran asserts that his GAF scores are indicative of higher ratings.  He contends that VA regulations equate a GAF score of 41 to 50 with a 70 percent disability rating.  Although the assigned GAF scores have been duly considered, the Board notes that the actual rating schedule for mental health disabilities does not make reference to GAF scores; rather, it provides for disability ratings based on the symptoms manifested.  Hence, the assignment of a particular GAF score does not mandate a specific disability rating.  Moreover, GAF scores reflect an examiner's subjective assessment of what constitutes mild, moderate, or severe impairment, which may vary significantly among different medical professionals.  In this case, the Veteran was treated by three different providers over the period of the appeal.  Although they described similar symptomatology, one provider consistently assessed his GAF as 45 to 50, while another noted GAF scores of 55 to 60, and another consistently assigned a GAF score of 61-71.  Given the divergence of the GAF scores in this case, the Board affords them less weight than the notation of the Veteran's specific symptoms, which have been consistent over time and among different examiners.  

In summary, the preponderance of the evidence supports a finding that a disability rating of 50 percent, but no higher, for PTSD is warranted throughout the entire period of the appeal.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, an extraschedular evaluation may be assigned, commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  In this case, the effects of the Veteran's service-connected PTSD have been fully considered and are contemplated in the rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Consequently, referral for extraschedular consideration is unnecessary.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal for a higher initial rating for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  See also 38 C.F.R. § 3.159(b)(3)(i) (2011) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  At any rate, the Board notes that the Veteran was furnished additional VCAA notice in April 2009, which informed him of the rating criteria for PTSD, and his arguments throughout this appeal have demonstrated his actual knowledge of the rating criteria.  

With regard to the issue of an initial disability rating for PTSD decided herein, the Board finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has afforded the Veteran physical examinations and obtained medical opinions as to the current severity of his disability.  The Board finds there is sufficient competent medical evidence of record to decide this claim, and VA has substantially complied with the VCAA notice and assistance requirements.  

Moreover, the record reflects that the grant of a 50 percent disability rating for the service-connected PTSD is a full grant of benefits regarding this issue.  At the Veteran's Board personal hearing in February 2012, the Veteran testified that a 50 percent disability rating would fully satisfy the appeal.  In light of the Board's grant of the requested 50 percent disability rating, there remains no question of law or fact for the Board to decide on the issue of increased rating for PTSD.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.204 (2011). 

With regard to the issue of whether new and material evidence has been received to reopen the claim for bilateral hearing loss, the Board herein grants in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; to that extent only, the appeal is granted.

A disability rating of 50 percent, but no higher, for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.  


REMAND

The Veteran contends that the VA examinations thus far provided are inadequate to rate his service-connected skin and knee disabilities.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In order to afford the Veteran every consideration, a remand is required before the remaining claims can be properly adjudicated.  

Increased Rating for Tinea Versicolor

The Veteran is seeking an increased initial disability rating for service-connected tinea versicolor with acne.  Service connection was granted effective June 1977, and an initial noncompensable rating was assigned.  In a December 2010 rating, the evaluation was increased to 10 percent, effective June 2010.  The Veteran contends that his symptoms warrant a higher rating.  Specifically, the Veteran indicates that he experiences continual outbreaks of itching, acne, and discoloration over large areas of his body.  During his Board hearing in February 2012, he testified that his skin symptoms migrate over different areas of his body and that he experiences flare-ups during humid weather.  The Veteran was afforded a VA examination of his skin in July 2010, at which time he was seen to have no active rash.  The examiner noted scars over no more than 6 percent of his total body area.  

Where a service-connected disorder fluctuates in its degree of disability, that is, has "active and inactive stages" or is subject to remission and recurrence, the disorder should be considered, whenever possible, at a time when it is most disabling.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Because the Veteran's skin disability has not been evaluated when it is most symptomatic, the Board does not have before it sufficient information to make a decision, and another examination is required.  

Increased Rating for Left and Right Chondromalacia Patella

The Veteran is seeking an increased disability rating for service-connected right and left patellar chondromalacia, currently rated as 10 percent for each knee under the provisions of DC 5260 for traumatic arthritis and limitation of motion.  The Veteran was afforded a VA examination of his knee joints in July 2010.  During the Board hearing in February 2012, the he asserted that the examination was inadequate in that only non-weightbearing range-of-motion studies were performed.  He contends that he experiences pain and instability with weightbearing, which was not assessed during the examination.  While the record reflects that the examiner performed stress testing to assess patellar laxity and instability, it does not appear that he evaluated the symptoms which were reported to occur only with weightbearing.  

Service Connection for Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss, which he contends results from noise exposure in service.  He reports that he was exposed to aircraft, machinery, and weapons noise in service and that hearing protection was not used.  His Forms DD214 indicate that his military occupations were Stock Control Clerk and Administrative Specialist.  

Service treatment records reflect that the Veteran reported a history of "risings" in his ears, which he explained were infections, cysts, and excess cerumen.  His hearing levels were within normal limits when he entered and exited his first period of active service.  During the entrance physical examination in May 1973, prior to the second period of active service, hearing thresholds in the left ear were significantly elevated.  The record reflects that subsequent audiological evaluations were performed in June 1973, prior to the Veteran's acceptance into service, and audio thresholds were normal at that time.  During the separation physical examination in January 1977, hearing thresholds were within normal limits at all frequencies, except that the threshold at 2000 Hz in the left ear was 90 decibels.  Bilateral hearing loss was noted during a September 1977 VA examination, although only the right ear met the requirements for a hearing loss disability under VA regulations.  Service connection for hearing loss was denied by rating decision in November 1977.  

However, given the fact that mild hearing loss has been diagnosed and the Veteran is now service connected for tinnitus, the Board finds that the Veteran should be afforded an examination to determine whether he has current hearing loss pursuant to applicable VA standards that is related to service or service-connected tinnitus.


Earlier Effective Date for Tinnitus

The Veteran is seeking an effective date prior to June 2010 for service connection for tinnitus.  He filed a formal claim for service connection on June 14, 2010.  Service connection was granted and a 10 percent rating assigned, effective from the date of the claim.  However, the basis for the Veteran's claim is that he reported tinnitus during a VA audiological evaluation in September 1977.  He contends that VA should have inferred a claim for service connection of tinnitus at that time.  

As noted, the question of whether there was CUE in the November 1977 rating decision has not yet been adjudicated and has been referred to the RO/AMC for appropriate action.  The Board finds that the question of an earlier effective date for a grant of service connection for tinnitus is inextricably intertwined with the issue of CUE in the 1977 rating.  Therefore, the Board finds that adjudication of this claim must be held in abeyance pending adjudication of the CUE claim.  See Harris, 1 Vet. App. at 183.

Accordingly, the claims are REMANDED for the following actions:

1. Schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its onset during active service, is related to any in-service disease, event, or injury, including noise exposure during service, or was caused or aggravated by his service-connected tinnitus.  In doing so, the examiner should acknowledge the lay statements of record regarding a continuity of symptomatology since service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected tinea versicolor with acne.  All effort should be made to schedule the Veteran's examination for a time when hi skin disease is most active.  The claims file must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate the percent of entire body involved and percent of exposed area affected.  The examiner should also note whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required to treat the service-connected disability and, if so, the frequency and duration of their use.

3. Schedule the Veteran for a VA orthopedic examination to determine the current severity of his right and left chondromalacia patella.  The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct a thorough examination, including all necessary studies and tests, including x-rays, and provide a diagnosis for any pathology found.  The examiner should specifically note the Veteran's contentions as to the pain and other symptoms he experiences on weightbearing and ensure that the full extent of his knee disabilities is evaluated.  

The examiner should also note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (a) pain on use, including during flare-ups; (b) weakened movement; (c) excess fatigability; or (d) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups.  The examiner should further state whether and to what extent there is any evidence of recurrent subluxation or lateral instability of the knees. 

4. The RO/AMC should adjudicate the claim of CUE in the November 1977 rating decision that denied service connection f or hearing loss and did not adjudicate the issue of service connection for tinnitus.  

5. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


